        Case 6:20-cv-00108-ADA Document 26 Filed 06/26/20 Page 1 of 29




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION



PARKERVISION, INC.,                                              Civil Action No. 6:20-cv-00108-ADA
                                  Plaintiff,
                                                                 JURY TRIAL DEMANDED
        vs.

INTEL CORPORATION,
                                  Defendant.

               ANSWER AND AFFIRMATIVE DEFENSES TO FIRST AMENDED
                   COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff ParkerVision, Inc.’s (“ParkerVision”) patent infringement claims against

Defendant Intel Corporation (“Intel”) have no merit and Intel’s products do not use

ParkerVision’s purported inventions in the patents asserted in this case, as evidenced by

findings by courts in Germany that the same accused chips in this case do not infringe

ParkerVision’s closely related European Patent No. 1 135 853 (the “EP ’853 patent”), and

that the EP ’853 patent is invalid. See Munich Regional Court, Apr. 25, 2019, 7 O 2141/17,

Final Judgment (trans.) (Ger.) at 19; Bundespatentgericht [BPatG] [Federal Patent Court],

Dec. 16, 2019, 5 Ni 19/17 (EP), Decision on Costs and Determination of the Value in Dispute

(trans.) (Ger.) at 10, 15.

        Accordingly, and as alleged herein, Intel hereby answers ParkerVision’s First

Amended Complaint for Patent Infringement (D.I. 14) as follows.

                                        NATURE OF THE ACTION 1

        1.       This paragraph states legal conclusions to which no response is required. To

the extent a further response is required, Intel denies that it has infringed any asserted patent,

directly or indirectly. Intel denies any remaining allegations in this paragraph.



1
  For ease of reference, Intel uses the headings used in ParkerVision’s First Amended Complaint. In so doing,
Intel does not admit any of the allegations contained in those headings.
       Case 6:20-cv-00108-ADA Document 26 Filed 06/26/20 Page 2 of 29




                                            PARTIES

       2.      Intel lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 2, and therefore denies the same.

       3.      Intel admits that it is a corporation organized and existing under the laws of

Delaware with a place of business at 2200 Mission College Boulevard, Santa Clara,

California 95054.

       4.      Intel admits that it has facilities at 1300 S. Mopac Expressway, Austin, Texas

78746; 6500 River Place Blvd, Bldg. 7, Austin, Texas 78730; and 5113 Southwest Parkway,

Austin, Texas 78735. To the extent a further response is required, Intel denies any remaining

allegations in this paragraph.

       5.      Intel admits that it has a Texas registered agent located at CT Corporation

System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201. To the extent a further response

is required, Intel denies any remaining allegations in this paragraph.

       6.      Intel admits that since 1989, it has been registered to do business in the State

of Texas under Texas Taxpayer Number 19416727436. To the extent a further response is

required, Intel denies any remaining allegations in this paragraph.

                                 JURISDICTION AND VENUE

       7.      This paragraph states legal conclusions to which no response is required. To

the extent a further response is required, Intel admits that this Court has subject matter

jurisdiction over ParkerVision’s allegations of patent infringement.         Intel denies any

remaining allegations in this paragraph.

       8.      This paragraph states legal conclusions to which no response is required. To

the extent a further response is required, Intel admits that Intel Corporation is a named party

in this action and that it has a place of business in this District, specifically, 1300 S. Mopac

Expressway, Austin, Texas 78746. Intel specifically denies that it has committed acts of




                                              -2-
       Case 6:20-cv-00108-ADA Document 26 Filed 06/26/20 Page 3 of 29




infringement in this District or anywhere else. Intel further denies that venue is convenient in

this District, and denies that venue will be proper or convenient in this District for all matters

where Intel is a named party; given the extent of Intel’s operations in other states, transfer out

of this District and/or Division will presumably be appropriate in other cases and nothing

herein should be read as a waiver of Intel’s right to request transfer out of this Division

and/or District in future cases as may be appropriate. Except as so expressly admitted, Intel

denies the remaining allegations in this paragraph.

        9.      This paragraph states legal conclusions to which no response is required. To

the extent a further response is required, Intel admits that it has recruited and employs some

Texas residents. Intel denies any remaining allegations in this paragraph.

        10.     This paragraph states legal conclusions to which no response is required. To

the extent a further response is required, Intel admits that it conducts business within this

judicial district; that it has facilities in this judicial district; that it receives income from its

operations in this judicial district; and that it employs Texas residents within this judicial

district. Intel denies any remaining allegations in this paragraph.

        11.     This paragraph states legal conclusions to which no response is required. To

the extent a further response is required, Intel denies any remaining allegations in this

paragraph.

        12.     Intel denies that it has infringed any asserted patent, directly or indirectly.

Moreover, this paragraph states legal conclusions to which no response is required. To the

extent a further response is required, Intel denies any remaining allegations in this paragraph.

        13.     This paragraph states legal conclusions to which no response is required. To

the extent a further response is required, Intel denies any remaining allegations in this

paragraph.




                                                -3-
       Case 6:20-cv-00108-ADA Document 26 Filed 06/26/20 Page 4 of 29




       14.     Intel admits that it has facilities in Austin and that it has employees at those

facilities but none of those employees have any material connection to this case.            The

remaining statements in this paragraph are legal conclusions to which no response is required.

To the extent a further response is required, Intel denies any remaining allegations in this

paragraph.

       15.     Intel admits that its website describes its operations in Austin as follows:

“Located in the capitol city of Texas, Intel Austin is an important research and development

center for the Intel technology that is changing the way we live, work, and play. Among the

innovations developed in Austin are core technologies for next-generation microprocessors,

platforms and base software; groundbreaking silicon solutions for computing and

communications devices, which includes handheld computing and cellular communications;

and cutting-edge network storage products.” To the extent a further response is required,

Intel denies any remaining allegations in this paragraph.

       16.     Intel admits that the third-party website cited in paragraph 16 of the First

Amended Complaint purports to list H-1B labor condition applications for “Employer Name”

“Intel Corporation” at “Worksite City” “Austin, TX.” Intel lacks knowledge and information

sufficient to form a belief as to the truth of the statements on the cited third-party website at

this time, and therefore denies the same. The remaining statements in this paragraph are legal

conclusions to which no response is required. To the extent any other response to the

allegations in this paragraph is required, Intel denies such allegations.

       17.     Intel admits that its website lists job openings for positions in Austin, Texas.

To the extent any other response to the allegations in this paragraph is required, Intel denies

such allegations.

       18.     Intel admits that it is a party to Flash-Control, LLC v. Intel Corp., Case No.

1:19-cv-01107 (W.D. Tex.) and VLSI Tech. LLC v. Intel Corp., Case No. 1:19-cv-00977




                                               -4-
       Case 6:20-cv-00108-ADA Document 26 Filed 06/26/20 Page 5 of 29




(W.D. Tex.). To the extent any other response to the allegations in this paragraph is required,

Intel denies such allegations.

                                         BACKGROUND

       19.     Intel lacks knowledge or information sufficient to respond to ParkerVision’s

allegations in this paragraph, and therefore denies such allegations on that basis.

       20.     Intel lacks knowledge or information sufficient to respond to ParkerVision’s

allegations in this paragraph, and therefore denies such allegations on that basis.

       21.     Intel lacks knowledge or information sufficient to respond to ParkerVision’s

allegations in this paragraph, and therefore denies such allegations on that basis.

       22.     Intel denies the allegations of paragraph 22, including, without limitation, the

assertion that ParkerVision allegedly “developed an innovative method of RF direct

conversion by a process of sampling a RF carrier signal and transferring energy to create a

down-converted baseband signal.” Intel lacks knowledge or information sufficient to respond

to ParkerVision’s assertions regarding the time frame in which ParkerVision was allegedly

working on this technology, and therefore denies such allegations on that basis. Intel denies

any remaining allegations in this paragraph.

       23.     Intel lacks knowledge or information sufficient to respond to ParkerVision’s

assertions regarding the creation of prototype chips or conduction of tests, and therefore

denies such allegations on that basis. Intel denies that ParkerVision’s “technology led to

improved RF receiver performance, lower power consumption, reduced size and integration

benefits” and further denies that ParkerVision’s technology allowed “RF transceivers [to] be

built smaller, cheaper and with greater improved performance.” Intel denies any remaining

allegations in this paragraph.

       24.     Intel denies that ParkerVision’s technology represented “innovation[]” and

further denies that ParkerVision developed technologies novel or useful in the areas of




                                               -5-
       Case 6:20-cv-00108-ADA Document 26 Filed 06/26/20 Page 6 of 29




“additional RF down-conversion technologies, RF up-conversion technologies and other

related direct-conversion technologies,” or “complementary wireless communications

technologies that involved interactions, processes, and controls between the baseband

processor and the transceiver.” Intel denies that ParkerVision’s technology “improved” or

“enhanced the operation of transceivers that incorporate ParkerVision’s down-converter and

up-converter technologies.” Intel lacks knowledge or information sufficient to respond to

ParkerVision’s assertions regarding the size of its patent portfolio, and therefore denies such

allegations on that basis. Intel denies any remaining allegations in this paragraph.

       25.     Intel denies that ParkerVision’s technology constituted “innovations.”

Qualcomm is not a party to this lawsuit, and Intel denies that Qualcomm’s alleged conduct

has any bearing on this litigation. Intel denies any remaining allegations in this paragraph.

       26.     Intel denies that ParkerVision’s “technology” is “significant,” “revolutionary,”

“critical,” a “holy grail,” or that it offered performance benefits, as evidenced by

ParkerVision’s history of failed claims of patent infringement. For example, the Federal

Patent Court in Germany rejected ParkerVision’s contention that it invented a “fundamentally

different approach to energy transmission down-conversion,” and instead found that

ParkerVision’s EP ’853 patent would have been found invalid, had it not already expired.

See Bundespatentgericht [BPatG] [Federal Patent Court], 5 Ni 19/17 (EP), Decision on Costs

and Determination of the Value in Dispute (Ger.) (trans.) at 10, 15, Dec. 16, 2019. Intel also

denies the remaining characterizations of ParkerVision’s technology in this paragraph. These

purported statements by individuals at Qualcomm are not relevant to this litigation and do not

support ParkerVision’s allegations of infringement here, particularly in light of

ParkerVision’s losses on its claims of patent infringement against Qualcomm in the Middle

District of Florida and at the Federal Circuit. See Parkervision, Inc. v. Qualcomm Inc., 27 F.




                                              -6-
       Case 6:20-cv-00108-ADA Document 26 Filed 06/26/20 Page 7 of 29




Supp. 3d 1266, 1269 (M.D. Fla. 2014), aff’d in part, rev’d in part, 621 F. App’x. 1009 (Fed.

Cir. 2015). Intel denies any remaining allegations in this paragraph.

       27.     Intel lacks knowledge or information sufficient to respond to ParkerVision’s

allegations in this paragraph, and therefore denies such allegations on that basis.

       28.     Intel denies that ParkerVision’s purported technology addressed “a critical

need for smaller, more efficient receivers capable of supporting multiple frequency bands,”

and denies any remaining allegations in this paragraph.

       29.     Intel lacks knowledge or information sufficient to respond to ParkerVision’s

allegations in this paragraph, and therefore denies such allegations on that basis.

       30.     Intel denies that it uses or has ever used ParkerVision’s technology. Intel

further denies that ParkerVision has been damaged by Intel’s conduct. Intel lacks knowledge

or information sufficient to respond to ParkerVision’s remaining allegations in this

paragraph, and therefore denies such remaining allegations on that basis.

       31.     Denied.

                                        INTEL CHIPS

       32.     Intel admits that Intel and/or its affiliates have manufactured and sold RF

transceiver chips and/or modems, including the Intel PMB 5750, PMB 5757 and PMB 5762

(collectively, the “RF Transceiver Chips”), outside the United States in Asia, and that those

same chips may be incorporated by third parties into smartphones. To the extent any other

response to the allegations in this paragraph is required, Intel denies such allegations.

       33.     Intel admits that its RF Transceiver Chips have been incorporated by third

parties into devices such as Apple iPhones. Intel further admits that its RF Transceiver Chips

offer, among other things, the ability to connect to a cellular network. To the extent any other

response to the allegations in this paragraph is required, Intel denies such allegations.




                                               -7-
       Case 6:20-cv-00108-ADA Document 26 Filed 06/26/20 Page 8 of 29




       34.     Intel admits that the PMB 5750 has been incorporated by third parties into the

Apple iPhone 7 and 7 Plus. Intel admits that the PMB 5757 has been incorporated by third

parties into the Apple iPhone 8, 8 Plus, and X. Intel admits that the PMB 5762 has been

incorporated by third parties into the Apple iPhone XR, XS, and XS Max. To the extent any

other response to the allegations in this paragraph is required, Intel denies such allegations.

       35.     Intel states that Apple acquired assets related to Intel’s RF Transceiver Chips

in December 2019. To the extent any other response to the allegations in this paragraph is

required, Intel denies such allegations.

                                THE ASSERTED PATENTS

                             United States Patent No. 6,049,706

       36.     No response to the allegations in this paragraph is required because

ParkerVision voluntarily dismissed Count I of its First Amended Complaint, and thereby

dismissed its allegations of infringement of U.S. Patent No. 6,049,706 (the “’706 patent”) in

this case. D.I. 20. To the extent any other response to the allegations in this paragraph is

required, Intel denies such allegations.

       37.     No response to the allegations in this paragraph is required because

ParkerVision voluntarily dismissed Count I of its First Amended Complaint, and thereby

dismissed its allegations of infringement of the ’706 patent in this case. D.I. 20. To the

extent any other response to the allegations in this paragraph is required, Intel denies such

allegations.

       38.     No response to the allegations in this paragraph is required because

ParkerVision voluntarily dismissed Count I of its First Amended Complaint, and thereby

dismissed its allegations of infringement of the ’706 patent in this case. D.I. 20. To the

extent any other response to the allegations in this paragraph is required, Intel denies such

allegations.




                                               -8-
       Case 6:20-cv-00108-ADA Document 26 Filed 06/26/20 Page 9 of 29




                              United States Patent No. 6,266,518
       39.     Intel admits that U.S. Patent No. 6,266,518 (the “’518 patent”) is entitled

“Method and System for Down-Converting Electromagnetic Signals by Sampling and

Integrating Over Apertures” and was issued on July 24, 2001 but denies that it is a valid or

duly and legally issued patent. Intel admits that Exhibit 2 purports to be a copy of the ’518

patent. To the extent any other response to the allegations in this paragraph is required, Intel

denies such allegations

       40.     This paragraph states legal conclusions to which no response is required. To

the extent a further response is required, Intel denies that the ’518 patent is valid and

enforceable, and further denies all remaining allegations in this paragraph.

       41.     Intel lacks knowledge or information sufficient to respond to ParkerVision’s

allegations in this paragraph, and therefore denies such allegations on that basis.

                              United States Patent No. 6,580,902

       42.     Intel admits that U.S. Patent No. 6,580,902 (the “’902 patent”) is entitled

“Frequency Translation Using Optimized Switch Structures” and was issued on June 17,

2003, but denies that it is a valid or duly and legally issued patent. Intel admits that Exhibit 3

purports to be a copy of the ’902 patent. To the extent any other response to the allegations

in this paragraph is required, Intel denies such allegations.

       43.     This paragraph states legal conclusions to which no response is required. To

the extent a further response is required, Intel denies that the ’902 patent is valid and

enforceable, and further denies all remaining allegations in this paragraph.

       44.     Intel lacks knowledge or information sufficient to respond to ParkerVision’s

allegations in this paragraph, and therefore denies such allegations on that basis.

                              United States Patent No. 7,110,444

       45.     Intel admits that U.S. Patent No. 7,110,444 (the “’444 patent”) is entitled

“Wireless Local Area Network (WLAN) Using Universal Frequency Translation Technology



                                               -9-
      Case 6:20-cv-00108-ADA Document 26 Filed 06/26/20 Page 10 of 29




Including Multi-Phase Embodiments and Circuit Implementations” and was issued on

September 19, 2006, but denies that it is a valid or duly and legally issued patent. Intel

admits that Exhibit 4 purports to be a copy of the ’444 patent. To the extent any other

response to the allegations in this paragraph is required, Intel denies such allegations.

       46.     This paragraph states legal conclusions to which no response is required. To

the extent a further response is required, Intel denies that the ’444 patent is valid and

enforceable, and further denies all remaining allegations in this paragraph.

       47.     Intel lacks knowledge or information sufficient to respond to ParkerVision’s

allegations in this paragraph, and therefore denies such allegations on that basis.

                             United States Patent No. 7,539,474

       48.     Intel admits that U.S. Patent No. 7,539,474 (the “’474 patent”) is entitled “DC

Offset, Re-Radiation, and I/Q Solutions Using Universal Frequency Translation Technology”

and was issued on May 26, 2009, but denies that it is a valid or duly and legally issued patent.

Intel admits that Exhibit 5 purports to be a copy of the ’474 patent. To the extent any other

response to the allegations in this paragraph is required, Intel denies such allegations.

       49.     This paragraph states legal conclusions to which no response is required. To

the extent a further response is required, Intel denies that the ’474 patent is valid and

enforceable, and further denies all remaining allegations in this paragraph.

       50.     Intel lacks knowledge or information sufficient to respond to ParkerVision’s

allegations in this paragraph, and therefore denies such allegations on that basis.

                             United States Patent No. 8,588,725

       51.     Intel admits that U.S. Patent No. 8,588,725 (the “’725 patent”) is entitled

“Apparatus, System, and Method for Down Converting and Up-Converting Electromagnetic

Signals” and was issued on November 19, 2013, but denies that it is a valid or duly and

legally issued patent. Intel admits that Exhibit 6 purports to be a copy of the ’725 patent. To




                                              -10-
      Case 6:20-cv-00108-ADA Document 26 Filed 06/26/20 Page 11 of 29




the extent any other response to the allegations in this paragraph is required, Intel denies such

allegations.

       52.     This paragraph states legal conclusions to which no response is required. To

the extent a further response is required, Intel denies that the ’725 patent is valid and

enforceable, and further denies all remaining allegations in this paragraph.

       53.     Intel lacks knowledge or information sufficient to respond to ParkerVision’s

allegations in this paragraph, and therefore denies such allegations on that basis.

                             United States Patent No. 8,660,513

       54.     Intel admits that U.S. Patent No. 8,660,513 (the “’513 patent”) is entitled

“Method and System for Down-Converting an Electromagnetic Signal, and Transforms for

Same, and Aperture Relationships” and was issued on February 25, 2014, but denies that it is

a valid or duly and legally issued patent. Intel admits that Exhibit 7 purports to be a copy of

the ’513 patent. To the extent any other response to the allegations in this paragraph is

required, Intel denies such allegations.

       55.     This paragraph states legal conclusions to which no response is required. To

the extent a further response is required, Intel denies that the ’513 patent is valid and

enforceable, and further denies all remaining allegations in this paragraph.

       56.     Intel lacks knowledge or information sufficient to respond to ParkerVision’s

allegations in this paragraph, and therefore denies such allegations on that basis.

                             United States Patent No. 9,118,528

       57.     Intel admits that U.S. Patent No. 9,118,528 (the “’528 patent”) is entitled

“Method and System for Down-Converting an Electromagnetic Signal, and Transforms for

Same, and Aperture Relationships” and was issued on August 25, 2015, but denies that it is a

valid or or duly and legally issued patent. Intel admits that Exhibit 8 purports to be a copy of




                                              -11-
      Case 6:20-cv-00108-ADA Document 26 Filed 06/26/20 Page 12 of 29




the ’528 patent. To the extent any other response to the allegations in this paragraph is

required, Intel denies such allegations.

       58.     This paragraph states legal conclusions to which no response is required. To

the extent a further response is required, Intel denies that the ’528 patent is valid and

enforceable, and further denies all remaining allegations in this paragraph.

       59.     Intel lacks knowledge or information sufficient to respond to ParkerVision’s

allegations in this paragraph, and therefore denies such allegations on that basis.

                              United States Patent No. 9,246,736

       60.     Intel admits that U.S. Patent No. 9,246,736 (the “’736 patent”) is entitled

“Method and System for Down-Converting an Electromagnetic Signal” and was issued on

January 26, 2016, but denies that it is a valid or duly and legally issued patent. Intel admits

that Exhibit 9 purports to be a copy of the ’736 patent. To the extent any other response to

the allegations in this paragraph is required, Intel denies such allegations.

       61.     This paragraph states legal conclusions to which no response is required. To

the extent a further response is required, Intel denies that the ’736 patent is valid and

enforceable, and further denies all remaining allegations in this paragraph.

       62.     Intel lacks knowledge or information sufficient to respond to ParkerVision’s

allegations in this paragraph, and therefore denies such allegations on that basis.

                              United States Patent No. 9,444,673

       63.     Intel admits that U.S. Patent No. 9,444,673 (the “’673 patent”) is entitled

“Methods and Systems for Down-Converting a Signal Using a Complementary Transistor

Structure” and was issued on September 13, 2016, but denies that it is a valid or duly and

legally issued patent. Intel admits that Exhibit 10 purports to be a copy of the ’673 patent.

To the extent any other response to the allegations in this paragraph is required, Intel denies

such allegations.




                                               -12-
      Case 6:20-cv-00108-ADA Document 26 Filed 06/26/20 Page 13 of 29




       64.      This paragraph states legal conclusions to which no response is required. To

the extent a further response is required, Intel denies that the ’673 patent is valid and

enforceable, and further denies all remaining allegations in this paragraph.

       65.      Intel lacks knowledge or information sufficient to respond to ParkerVision’s

allegations in this paragraph, and therefore denies such allegations on that basis.

                                     CLAIMS FOR RELIEF

             COUNT I – Alleged Infringement of United States Patent No. 6,049,706

       66.      No response to the allegations in this paragraph is required because

ParkerVision voluntarily dismissed Count I of its First Amended Complaint, and thereby

dismissed its allegations of infringement of the ’706 patent in this case. D.I. 20. To the

extent any other response to the allegations in this paragraph is required, Intel denies such

allegations.

       67.      No response to the allegations in this paragraph is required because

ParkerVision voluntarily dismissed Count I of its First Amended Complaint, and thereby

dismissed its allegations of infringement of the ’706 patent in this case. D.I. 20. To the

extent any other response to the allegations in this paragraph is required, Intel denies such

allegations.

       68.      No response to the allegations in this paragraph is required because

ParkerVision voluntarily dismissed Count I of its First Amended Complaint, and thereby

dismissed its allegations of infringement of the ’706 patent in this case. D.I. 20. To the

extent any other response to the allegations in this paragraph is required, Intel denies such

allegations.

       69.      No response to the allegations in this paragraph is required because

ParkerVision voluntarily dismissed Count I of its First Amended Complaint, and thereby

dismissed its allegations of infringement of the ’706 patent in this case. D.I. 20. To the




                                              -13-
       Case 6:20-cv-00108-ADA Document 26 Filed 06/26/20 Page 14 of 29




extent any other response to the allegations in this paragraph is required, Intel denies such

allegations.

        70.     No response to the allegations in this paragraph is required because

ParkerVision voluntarily dismissed Count I of its First Amended Complaint, and thereby

dismissed its allegations of infringement of the ’706 patent in this case. D.I. 20. To the

extent any other response to the allegations in this paragraph is required, Intel denies such

allegations.

        71.     No response to the allegations in this paragraph is required because

ParkerVision voluntarily dismissed Count I of its First Amended Complaint, and thereby

dismissed its allegations of infringement of the ’706 patent in this case. D.I. 20. To the

extent any other response to the allegations in this paragraph is required, Intel denies such

allegations.

        COUNT II – Alleged Infringement of United States Patent No. 6,266,518

        72.     Intel repeats and incorporates its Answers to paragraphs 1 to 71 as though

fully set forth herein.

        73.     Intel denies each and every allegation in paragraph 73.

        74.     Intel denies each and every allegation in paragraph 74.

        75.     This paragraph, which merely parrots language directly from the claims and

specification of the ’518 patent and makes no effort to address the actual functioning of

Intel’s products, states legal conclusions to which no response is required. Intel denies that it

infringes any valid and enforceable claim of the ’518 patent. To the extent a further response

is required to any allegations in this paragraph, Intel denies such allegations.

        76.     This paragraph, which merely parrots language directly from the claims and

specification of the ’518 patent and makes no effort to address the actual functioning of

Intel’s products, states legal conclusions to which no response is required. Intel denies that it




                                               -14-
       Case 6:20-cv-00108-ADA Document 26 Filed 06/26/20 Page 15 of 29




infringes any valid and enforceable claim of the ’518 patent. To the extent a further response

is required to any allegations in this paragraph, Intel denies such allegations.

        77.     This paragraph, which merely parrots language directly from the claims and

specification of the ’518 patent and makes no effort to address the actual functioning of

Intel’s products, states legal conclusions to which no response is required. Intel denies that it

infringes any valid and enforceable claim of the ’518 patent. To the extent a further response

is required to any allegations in this paragraph, Intel denies such allegations.

        78.     This paragraph, which merely parrots language directly from the claims and

specification of the ’518 patent and makes no effort to address the actual functioning of

Intel’s products, states legal conclusions to which no response is required. Intel denies that it

infringes any valid and enforceable claim of the ’518 patent. To the extent a further response

is required to any allegations in this paragraph, Intel denies such allegations.

        79.     Intel denies each and every allegation in paragraph 79.

          COUNT III – Alleged Infringement of United States Patent No. 6,580,902

        80.     Intel repeats and incorporates its Answers to paragraphs 1 to 79 as though

fully set forth herein.

        81.     Intel denies each and every allegation in paragraph 81.

        82.     Intel denies each and every allegation in paragraph 82.

        83.     This paragraph, which merely parrots language directly from the claims and

specification of the ’902 patent and makes no effort to address the actual functioning of

Intel’s products, states legal conclusions to which no response is required. Intel denies that it

infringes any valid and enforceable claim of the ’902 patent. To the extent a further response

is required to any allegations in this paragraph, Intel denies such allegations.

        84.     This paragraph, which merely parrots language directly from the claims and

specification of the ’902 patent and makes no effort to address the actual functioning of




                                               -15-
       Case 6:20-cv-00108-ADA Document 26 Filed 06/26/20 Page 16 of 29




Intel’s products, states legal conclusions to which no response is required. Intel denies that it

infringes any valid and enforceable claim of the ’902 patent. To the extent a further response

is required to any allegations in this paragraph, Intel denies such allegations.

        85.     This paragraph, which merely parrots language directly from the claims and

specification of the ’902 patent and makes no effort to address the actual functioning of

Intel’s products, states legal conclusions to which no response is required. Intel denies that it

infringes any valid and enforceable claim of the ’902 patent. To the extent a further response

is required to any allegations in this paragraph, Intel denies such allegations.

        86.     This paragraph, which merely parrots language directly from the claims and

specification of the ’902 patent and makes no effort to address the actual functioning of

Intel’s products, states legal conclusions to which no response is required. Intel denies that it

infringes any valid and enforceable claim of the ’902 patent. To the extent a further response

is required to any allegations in this paragraph, Intel denies such allegations.

        87.     Intel denies each and every allegation in paragraph 87.

          COUNT IV – Alleged Infringement of United States Patent No. 7,110,444

        88.     Intel repeats and incorporates its Answers to paragraphs 1 to 87 as though

fully set forth herein.

        89.     Intel denies each and every allegation in paragraph 89.

        90.     Intel denies each and every allegation in paragraph 90.

        91.     This paragraph, which merely parrots language directly from the claims and

specification of the ’444 patent and makes no effort to address the actual functioning of

Intel’s products, states legal conclusions to which no response is required. Intel denies that it

infringes any valid and enforceable claim of the ’444 patent. To the extent a further response

is required to any allegations in this paragraph, Intel denies such allegations.




                                               -16-
       Case 6:20-cv-00108-ADA Document 26 Filed 06/26/20 Page 17 of 29




        92.     This paragraph, which merely parrots language directly from the claims and

specification of the ’444 patent and makes no effort to address the actual functioning of

Intel’s products, states legal conclusions to which no response is required. Intel denies that it

infringes any valid and enforceable claim of the ’444 patent. To the extent a further response

is required to any allegations in this paragraph, Intel denies such allegations.

        93.     Intel denies each and every allegation in paragraph 93.

           COUNT V – Alleged Infringement of United States Patent No. 7,539,474

        94.     Intel repeats and incorporates its Answers to paragraphs 1 to 93 as though

fully set forth herein.

        95.     Intel denies each and every allegation in paragraph 95.

        96.     Intel denies each and every allegation in paragraph 96.

        97.     This paragraph, which merely parrots language directly from the claims and

specification of the ’474 patent and makes no effort to address the actual functioning of

Intel’s products, states legal conclusions to which no response is required. Intel denies that it

infringes any valid and enforceable claim of the ’474 patent. To the extent a further response

is required to any allegations in this paragraph, Intel denies such allegations.

        98.     This paragraph, which merely parrots language directly from the claims and

specification of the ’474 patent and makes no effort to address the actual functioning of

Intel’s products, states legal conclusions to which no response is required. Intel denies that it

infringes any valid and enforceable claim of the ’474 patent. To the extent a further response

is required to any allegations in this paragraph, Intel denies such allegations.

        99.     This paragraph, which merely parrots language directly from the claims and

specification of the ’474 patent and makes no effort to address the actual functioning of

Intel’s products, states legal conclusions to which no response is required. Intel denies that it




                                               -17-
       Case 6:20-cv-00108-ADA Document 26 Filed 06/26/20 Page 18 of 29




infringes any valid and enforceable claim of the ’474 patent. To the extent a further response

is required to any allegations in this paragraph, Intel denies such allegations.

        100.    Intel denies each and every allegation in paragraph 100.

          COUNT VI – Alleged Infringement of United States Patent No. 8,588,725

        101.    Intel repeats and incorporates its Answers to paragraphs 1 to 100 as though

fully set forth herein.

        102.    Intel denies each and every allegation in paragraph 102.

        103.    Intel denies each and every allegation in paragraph 103.

        104.    This paragraph, which merely parrots language directly from the claims and

specification of the ’725 patent and makes no effort to address the actual functioning of

Intel’s products, states legal conclusions to which no response is required. Intel denies that it

infringes any valid and enforceable claim of the ’725 patent. To the extent a further response

is required to any allegations in this paragraph, Intel denies such allegations.

        105.    This paragraph, which merely parrots language directly from the claims and

specification of the ’725 patent and makes no effort to address the actual functioning of

Intel’s products, states legal conclusions to which no response is required. Intel denies that it

infringes any valid and enforceable claim of the ’725 patent. To the extent a further response

is required to any allegations in this paragraph, Intel denies such allegations.

        106.    Intel denies each and every allegation in paragraph 106.

        COUNT VII – Alleged Infringement of United States Patent No. 8,660,513

        107.    Intel repeats and incorporates its Answers to paragraphs 1 to 106 as though

fully set forth herein.

        108.    Intel denies each and every allegation in paragraph 108.

        109.    Intel denies each and every allegation in paragraph 109.




                                               -18-
      Case 6:20-cv-00108-ADA Document 26 Filed 06/26/20 Page 19 of 29




       110.    This paragraph, which merely parrots language directly from the claims and

specification of the ’513 patent and makes no effort to address the actual functioning of

Intel’s products, states legal conclusions to which no response is required. Intel denies that it

infringes any valid and enforceable claim of the ’513 patent. To the extent a further response

is required to any allegations in this paragraph, Intel denies such allegations.

       111.    This paragraph, which merely parrots language directly from the claims and

specification of the ’513 patent and makes no effort to address the actual functioning of

Intel’s products, states legal conclusions to which no response is required. Intel denies that it

infringes any valid and enforceable claim of the ’513 patent. To the extent a further response

is required to any allegations in this paragraph, Intel denies such allegations.

       112.    This paragraph, which merely parrots language directly from the claims and

specification of the ’513 patent and makes no effort to address the actual functioning of

Intel’s products, states legal conclusions to which no response is required. Intel denies that it

infringes any valid and enforceable claim of the ’513 patent. To the extent a further response

is required to any allegations in this paragraph, Intel denies such allegations.

       113.    This paragraph, which merely parrots language directly from the claims and

specification of the ’513 patent and makes no effort to address the actual functioning of

Intel’s products, states legal conclusions to which no response is required. Intel denies that it

infringes any valid and enforceable claim of the ’513 patent. To the extent a further response

is required to any allegations in this paragraph, Intel denies such allegations.

       114.    This paragraph, which merely parrots language directly from the claims and

specification of the ’513 patent and makes no effort to address the actual functioning of

Intel’s products, states legal conclusions to which no response is required. Intel denies that it

infringes any valid and enforceable claim of the ’513 patent. To the extent a further response

is required to any allegations in this paragraph, Intel denies such allegations.




                                               -19-
       Case 6:20-cv-00108-ADA Document 26 Filed 06/26/20 Page 20 of 29




        115.    This paragraph, which merely parrots language directly from the claims and

specification of the ’513 patent and makes no effort to address the actual functioning of

Intel’s products, states legal conclusions to which no response is required. Intel denies that it

infringes any valid and enforceable claim of the ’513 patent. To the extent a further response

is required to any allegations in this paragraph, Intel denies such allegations.

        116.    Intel denies each and every allegation in paragraph 116.



         COUNT VIII – Alleged Infringement of United States Patent No. 9,118,528

        117.    Intel repeats and incorporates its Answers to paragraphs 1 to 116 as though

fully set forth herein.

        118.    Intel denies each and every allegation in paragraph 118.

        119.    Intel denies each and every allegation in paragraph 119.

        120.    This paragraph, which merely parrots language directly from the claims and

specification of the ’528 patent and makes no effort to address the actual functioning of

Intel’s products, states legal conclusions to which no response is required. Intel denies that it

infringes any valid and enforceable claim of the ’528 patent. To the extent a further response

is required to any allegations in this paragraph, Intel denies such allegations.

        121.    This paragraph, which merely parrots language directly from the claims and

specification of the ’528 patent and makes no effort to address the actual functioning of

Intel’s products, states legal conclusions to which no response is required. Intel denies that it

infringes any valid and enforceable claim of the ’528 patent. To the extent a further response

is required to any allegations in this paragraph, Intel denies such allegations.

        122.    This paragraph, which merely parrots language directly from the claims and

specification of the ’528 patent and makes no effort to address the actual functioning of

Intel’s products, states legal conclusions to which no response is required. Intel denies that it




                                               -20-
       Case 6:20-cv-00108-ADA Document 26 Filed 06/26/20 Page 21 of 29




infringes any valid and enforceable claim of the ’528 patent. To the extent a further response

is required to any allegations in this paragraph, Intel denies such allegations.

        123.    This paragraph, which merely parrots language directly from the claims and

specification of the ’528 patent and makes no effort to address the actual functioning of

Intel’s products, states legal conclusions to which no response is required. Intel denies that it

infringes any valid and enforceable claim of the ’528 patent. To the extent a further response

is required to any allegations in this paragraph, Intel denies such allegations.

        124.    This paragraph, which merely parrots language directly from the claims and

specification of the ’528 patent and makes no effort to address the actual functioning of

Intel’s products, states legal conclusions to which no response is required. Intel denies that it

infringes any valid and enforceable claim of the ’528 patent. To the extent a further response

is required to any allegations in this paragraph, Intel denies such allegations.

        125.    This paragraph, which merely parrots language directly from the claims and

specification of the ’528 patent and makes no effort to address the actual functioning of

Intel’s products, states legal conclusions to which no response is required. Intel denies that it

infringes any valid and enforceable claim of the ’528 patent. To the extent a further response

is required to any allegations in this paragraph, Intel denies such allegations.

        126.    Intel denies each and every allegation in paragraph 126.

          COUNT IX – Alleged Infringement of United States Patent No. 9,246,736

        127.    Intel repeats and incorporates its Answers to paragraphs 1 to 126 as though

fully set forth herein.

        128.    Intel denies each and every allegation in paragraph 128.

        129.    Intel denies each and every allegation in paragraph 129.

        130.    This paragraph, which merely parrots language directly from the claims and

specification of the ’736 patent and makes no effort to address the actual functioning of




                                               -21-
      Case 6:20-cv-00108-ADA Document 26 Filed 06/26/20 Page 22 of 29




Intel’s products, states legal conclusions to which no response is required. Intel denies that it

infringes any valid and enforceable claim of the ’736 patent. To the extent a further response

is required to any allegations in this paragraph, Intel denies such allegations.

       131.    This paragraph, which merely parrots language directly from the claims and

specification of the ’736 patent and makes no effort to address the actual functioning of

Intel’s products, states legal conclusions to which no response is required. Intel denies that it

infringes any valid and enforceable claim of the ’736 patent. To the extent a further response

is required to any allegations in this paragraph, Intel denies such allegations.

       132.    This paragraph, which merely parrots language directly from the claims and

specification of the ’736 patent and makes no effort to address the actual functioning of

Intel’s products, states legal conclusions to which no response is required. Intel denies that it

infringes any valid and enforceable claim of the ’736 patent. To the extent a further response

is required to any allegations in this paragraph, Intel denies such allegations.

       133.    This paragraph, which merely parrots language directly from the claims and

specification of the ’736 patent and makes no effort to address the actual functioning of

Intel’s products, states legal conclusions to which no response is required. Intel denies that it

infringes any valid and enforceable claim of the ’736 patent. To the extent a further response

is required to any allegations in this paragraph, Intel denies such allegations.

       134.    This paragraph, which merely parrots language directly from the claims and

specification of the ’736 patent and makes no effort to address the actual functioning of

Intel’s products, states legal conclusions to which no response is required. Intel denies that it

infringes any valid and enforceable claim of the ’736 patent. To the extent a further response

is required to any allegations in this paragraph, Intel denies such allegations.

       135.    This paragraph, which merely parrots language directly from the claims and

specification of the ’736 patent and makes no effort to address the actual functioning of




                                               -22-
       Case 6:20-cv-00108-ADA Document 26 Filed 06/26/20 Page 23 of 29




Intel’s products, states legal conclusions to which no response is required. Intel denies that it

infringes any valid and enforceable claim of the ’736 patent. To the extent a further response

is required to any allegations in this paragraph, Intel denies such allegations.

        136.    This paragraph, which merely parrots language directly from the claims and

specification of the ’736 patent and makes no effort to address the actual functioning of

Intel’s products, states legal conclusions to which no response is required. Intel denies that it

infringes any valid and enforceable claim of the ’736 patent. To the extent a further response

is required to any allegations in this paragraph, Intel denies such allegations.

        137.    This paragraph, which merely parrots language directly from the claims and

specification of the ’736 patent and makes no effort to address the actual functioning of

Intel’s products, states legal conclusions to which no response is required. Intel denies that it

infringes any valid and enforceable claim of the ’736 patent. To the extent a further response

is required to any allegations in this paragraph, Intel denies such allegations.

        138.    Intel denies each and every allegation in paragraph 138.

           COUNT X – Alleged Infringement of United States Patent No. 9,444,673

        139.    Intel repeats and incorporates its Answers to paragraphs 1 to 138 as though

fully set forth herein.

        140.    Intel denies each and every allegation in paragraph 140.

        141.    Intel denies each and every allegation in paragraph 141.

        142.    This paragraph, which merely parrots language directly from the claims and

specification of the ’673 patent and makes no effort to address the actual functioning of

Intel’s products, states legal conclusions to which no response is required. Intel denies that it

infringes any valid and enforceable claim of the ’673 patent. To the extent a further response

is required to any allegations in this paragraph, Intel denies such allegations.




                                               -23-
      Case 6:20-cv-00108-ADA Document 26 Filed 06/26/20 Page 24 of 29




       143.    This paragraph, which merely parrots language directly from the claims and

specification of the ’673 patent and makes no effort to address the actual functioning of

Intel’s products, states legal conclusions to which no response is required. Intel denies that it

infringes any valid and enforceable claim of the ’673 patent. To the extent a further response

is required to any allegations in this paragraph, Intel denies such allegations.

       144.    This paragraph, which merely parrots language directly from the claims and

specification of the ’673 patent and makes no effort to address the actual functioning of

Intel’s products, states legal conclusions to which no response is required. Intel denies that it

infringes any valid and enforceable claim of the ’673 patent. To the extent a further response

is required to any allegations in this paragraph, Intel denies such allegations.

       145.    This paragraph, which merely parrots language directly from the claims and

specification of the ’673 patent and makes no effort to address the actual functioning of

Intel’s products, states legal conclusions to which no response is required. Intel denies that it

infringes any valid and enforceable claim of the ’673 patent. To the extent a further response

is required to any allegations in this paragraph, Intel denies such allegations.

       146.    Intel denies each and every allegation in paragraph 146.

                                       JURY DEMANDED

       Intel demands a trial by jury on all issues so triable.

                            RESPONSE TO PRAYER FOR RELIEF

       Intel denies that it has infringed any asserted patent, directly or indirectly. Intel

denies that ParkerVision is entitled to any of the grounds for relief enumerated in the First

Amended Complaint or any other relief, and respectfully requests that the Court enter

judgment against ParkerVision on each of ParkerVision’s claims. To the extent the Prayer

for Relief includes any factual allegations, Intel denies those allegations.




                                               -24-
      Case 6:20-cv-00108-ADA Document 26 Filed 06/26/20 Page 25 of 29




                          AFFIRMATIVE AND OTHER DEFENSES

       WHEREFORE, having answered ParkerVision’s First Amended Complaint, Intel

asserts the following defenses set forth below. By pleading these defenses, Intel does not

concede that it has the burden of proof as to any of them.

       Intel reserves the right to allege additional affirmative defenses that become known

through the course of discovery.

                   FIRST DEFENSE: FAILURE TO STATE A CLAIM

       147.    The First Amended Complaint, and each purported claim for relief asserted

therein, fails to state a claim upon which relief can be granted.

                      SECOND DEFENSE: NON-INFRINGEMENT

       148.    Intel does not make, use, test, sell, offer for sale, or import into the United

States, and has not made, used, tested, sold, offered for sale or imported into the United

States, any products or methods that infringe any valid and enforceable claim of the ’518,

’902, ’444, ’474, ’725, ’513, ’528, ’736, and ’673 patents, either directly or indirectly,

literally or through the doctrine of equivalents, or otherwise.

                             THIRD DEFENSE: INVALIDITY

       149.    One or more claims of the ’518, ’902, ’444, ’474, ’725, ’513, ’528, ’736, and

’673 patents are invalid for failure to meet the conditions of patentability and/or otherwise

comply with one or more provisions of 35 U.S.C. §§ 101, 102, 103, 112, and/or 116.

                      FOURTH DEFENSE: UNENFORCEABILITY

       150.    The ’518, ’902, ’444, ’474, ’725, ’513, ’528, ’736, and ’673 patents, and the

claims therein, are unenforceable against Intel.

     FIFTH DEFENSE: EQUITABLE ESTOPPEL, WAIVER, ACQUIESCENCE,

                                     UNCLEAN HANDS




                                              -25-
      Case 6:20-cv-00108-ADA Document 26 Filed 06/26/20 Page 26 of 29




       151.    ParkerVision’s claims for relief are barred, in whole or in part, under

principles of equity, including but not limited to estoppel, waiver, acquiescence, and/or

unclean hands. For example, ParkerVision has engaged in serial litigation in which it has

unsuccessfully asserted these and related patents against multiple parties, including against

Intel’s SMARTi chip products that ParkerVision has also accused of infringement in this

case. In Germany, courts have found the accused Intel chips at issue here to have not

infringed the EP ’853 patent, which is a closely related patent to the patents asserted in this

litigation, and also determined that the EP ’853 patent would likely have been found invalid.

See Munich Regional Court, 7 O 241/17, Final Judgement (trans.) (Ger.) at 19, Apr. 25, 2019;

see also Bundespatentgericht [BPatG] [Federal Patent Court], 5 Ni 19/17 (EP), Decision on

Costs and Determination of the Value in Dispute (Ger.) (trans.) at 10, 15, Dec. 16, 2019. In

light of ParkerVision’s serial and unsuccessful patent litigation campaign, ParkerVision’s

claims should therefore be barred, in whole or in part, under the principles of equity,

including the doctrine of unclean hands.

       152.    As a further example, in 2011, MaxTak Capital Advisors, LLC, MaxTak

Partners LP, and David Greenbaum sued ParkerVision for fraud, alleging that ParkerVision

“made numerous public statements omitting material facts and deliberately misrepresenting:

(a) d2p’s [i.e., ParkerVision’s “direct-to-power” technology] effectiveness and value; (b) the

interest expressed by OEMs and other manufacturers in developing and commercializing

products integrating d2p technology; (c) ParkerVision’s financial results; and (d) the

Company’s prospects for developing profitable sales of its d2p technology.” See MaxTak

Capital Advisors, et al. v. ParkerVision, Inc., et al., Case No. 2:11-cv-07549, D.I. 1 ¶ 33

(D.N.J. Dec. 28, 2011). On information and belief, the ParkerVision d2p technology at issue

in MaxTak relates to the same RF technology that ParkerVision claims to have invented in its

Complaint and First Amended Complaint in this case. See, e.g., D.I. 1 ¶¶ 20-31 (Complaint);




                                             -26-
      Case 6:20-cv-00108-ADA Document 26 Filed 06/26/20 Page 27 of 29




D.I. 14 ¶¶ 20-31 (First Amended Complaint). On information and belief, ParkerVision has

likewise misrepresented its RF technology in its Complaint and First Amended Complaint in

this case, and ParkerVision’s claims should therefore be barred, in whole or in part, under the

principles of equity, including the doctrine of unclean hands.

  SIXTH DEFENSE: PROSECUTION HISTORY ESTOPPEL AND DISCLAIMER

       153.    ParkerVision is estopped, based on statements, representations, and

admissions made during prosecution of the patent applications that led to the ’518, ’902,

’444, ’474, ’725, ’513, ’528, ’736, and ’673 patents from asserting that the claims of the

aforementioned patents are infringed by Intel or Intel’s products, services, including the

doctrine of equivalents.

                  SEVENTH DEFENSE: LIMITATION ON DAMAGES

       154.    ParkerVision’s claims for monetary damages are limited by the statute of

limitations and/or limited to acts of infringement occurring within six years of the date of

initiating this suit under 35 U.S.C. § 286.

                        EIGHTH DEFENSE: FAILURE TO MARK

       155.    To the extent ParkerVision, its predecessors, or licensees of any asserted

patent failed to comply with the marking requirements set forth in 35 U.S.C. § 287, the relief

sought by ParkerVision is barred, in whole or in part.




                                              -27-
     Case 6:20-cv-00108-ADA Document 26 Filed 06/26/20 Page 28 of 29




Dated: June 26, 2020               Respectfully submitted,

                                   By:   /s/ J. Stephen Ravel
                                         J. Stephen Ravel
                                         Texas State Bar No. 16584975
                                         KELLY HART & HALLMAN LLP
                                         303 Colorado Street, Suite 2000
                                         Austin, TX 78701
                                         Telephone: (512) 495-6429
                                         Facsimile: (512) 495-6401
                                         steve.ravel@kellyhart.com

                                         James E. Wren
                                         Texas State Bar No. 22018200
                                         1 Bear Place, Unit 97288
                                         Waco, Texas 76798
                                         Telephone: (254) 710-7670
                                         james.wren@baylor.edu

                                         Michael J. Summersgill (pro hac vice)
                                         Massachusetts State Bar No. 632816
                                         Sarah B. Petty (pro hac vice)
                                         Massachusetts State Bar No. 666485
                                         WILMER CUTLER PICKERING
                                           HALE & DORR LLP
                                         60 State Street
                                         Boston, MA 02109
                                         Telephone: (617) 526-6000
                                         Facsimile: (617) 526-5000
                                         michael.summersgill@wilmerhale.com
                                         sarah.petty@wilmerhale.com

                                         Jason Choy (pro hac vice)
                                         California State Bar No. 277583
                                         WILMER CUTLER PICKERING
                                           HALE & DORR LLP
                                         350 South Grand Avenue, Suite 2100
                                         Los Angeles, CA 90071
                                         Telephone: (213) 443-5300
                                         Facsimile: (213) 443-5400
                                         jason.choy@wilmerhale.com




                                  -28-
      Case 6:20-cv-00108-ADA Document 26 Filed 06/26/20 Page 29 of 29




                              CERTIFICATE OF SERVICE

       The undersigned certifies that on June 26, 2020 all counsel of record who are deemed
to have consented to electronic service are being served with a copy of this document via the
Court’s CM/ECF system pursuant to Local Rule CV-5(b)(1).

                                             /s/ J. Stephen Ravel
                                             J. Stephen Ravel




                                             -29-
